Citation Nr: 1231814	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for arthritis of multiple joints other than both knees, both shoulders, the lumbar spine, the right ankle, and the left elbow.

2.  Entitlement to service connection for left elbow arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to July 1978.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The issue of entitlement to service connection for left elbow arthritis is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current arthritis of multiple joints other than both knees, both shoulders, the lumbar spine, the right ankle, and the left elbow is not related to his military service or to any incident therein.


CONCLUSION OF LAW

Arthritis of multiple joints other than both knees, both shoulders, the lumbar spine, the right ankle, and the left elbow was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The RO's August 2001 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Mayfield v. Nicholson, 444 F.3D 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a notification followed by readjudication of the claim by the RO).  With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Furthermore, the Veteran was provided with a VA examination to determine the etiology of arthritis of multiple joints other than both knees, both shoulders, the lumbar spine, the right ankle and the left elbow.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In compliance with the Board's May 2011 remand, a VA medical opinion was obtained in May 2011 as to whether the Veteran's arthritis of multiple joints other than both knees, both shoulders, the lumbar spine, the right ankle and the left elbow was related his service.  The Board finds this VA examination adequate as it was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the foregoing, the Board concludes that there has been substantial compliance with its May 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran is seeking service connection for arthritis of multiple joints.  He claims that he experienced multiple joint pain since his military service.  During the pendency of this appeal, service connection was established for degenerative disease of the lumbar spine; for right shoulder limitation of motion and pain, claimed as bursitis; for left shoulder limitation of motion and pain, claimed as bursitis; for right knee arthritis and chondromalacia; for left knee arthritis and chondromalacia; and for residuals of a right ankle.

A June 1954 service treatment report noted that the Veteran smashed his fingers and x-ray was taken in a civilian hospital, which was negative.  Service treatment records also contain a single complaint of blistered fingers, with no further information.

After separation from service, the Veteran underwent a comprehensive VA examination in September 1978.  Although he reported a history of swollen joints, no condition was claimed or shown regarding a joint other than both knees, both shoulders, the lumbar spine, and the right ankle.

An April 1999 reserve service treatment report reflects that the Veteran received physical therapy for multiple joint pain.  He reported bilateral hip pain, which was worse when getting up from a sitting position.  In the same month, he also complained of decreased grip in the left hand.

In a September 1999 VA examination report, the Veteran complained of pain in both hips.  He stated that he had to get out of bed after an hour or so because of the hips pain as well as his low back pain.  No specific diagnosis was made regarding the hips.

The Veteran underwent a VA joints examination in December 2000.  The Veteran complained of pain in the right ankle, both shoulders, spine, and both knees.  The diagnoses were degenerative disease of both thoracic and lumbar spine, chondromalacia of patella of both knees, and a history of injury to the right ankle.

In a September 2002 reserve service treatment report, the Veteran reported pain in the hips and legs.  The report noted that x-ray of the right hip was negative.  The assessment was vague chronic joint pain.

The Veteran was afforded another VA joints examination in March 2004.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported cervical spine pain and that the neck pain referred to the head area and sometimes in the left shoulder tip and going to the elbow area.  The Veteran also reported that occasionally his fingers would lock up or spasm up and hurt.  On physical examination, loss of cervical lordosis, swelling, or spasms in the neck area was not shown.  It was noted that there was no history of injury to the neck while he was in service, or after service.  Tenderness, locally, over the midline and paraspinal areas was shown.  The last five degrees of the range of motion of the cervical produced pain.  No weakness of any groups of muscle was shown in the cervical spine area.  With regard to the hips, tenderness over the trochanteric area and the anterior joint line, which the examiner noted was suggestive of early arthritic changes, was shown.  The clinical and radiological examinations revealed diagnoses of osteoarthritis of the cervical spine; and trochanteric bursitis of both hip areas, suggestive of early arthritis in the hip joints.

In a March 2005 addendum, the March 2004 VA examiner stated that the Veteran's symptoms in the cervical spine "could easily be related to arthritic changes...diagnosed during his service years."

Most recently, the Veteran underwent a VA joints examination in May 2011.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran complained of gradual onset of pain in his finger joints for about eight to 10 years, which had become progressively worse.  He denied a history of injury.  He described that his fingers would lock up frequently and that he had to keep moving his fingers during prolonged driving.  He denied any pain in the wrist joints.  He denied any history of swelling or redness in the joints.  The Veteran also reported a history of bilateral hip pain for about 10 to 12 years, which also had become gradually worse, with no history of injury to the onset of the hip pain.  With regard to the neck condition, the Veteran stated that he had had chronic neck pain for about four years, which was located in the nape of the neck and also in the low occipital area.  Following clinical and radiological examinations, the diagnoses were degenerative arthritis of the bilateral hand joints (fingers) with poor grip, osteoarthritis of the bilateral hips with limitation of movement, and degenerative disc disease of the cervical spine (multilevel) with mild limitation of movement.  With regard to the etiology, the examiner opined that the diagnosed joint and spine conditions were due to age-related degenerative changes and "less likely" due to or aggravated by the Veteran's service-connected conditions because his symptoms started about 15 to 20 years after he was discharged from military service per history.  The examiner further noted that there was no evidence of rheumatoid or any other inflammatory causes clinically that required further testing.

After reviewing the evidence of record, the Board finds that service connection is not warranted for arthritis of multiple joints other than both knees, both shoulders, the lumbar spine, the right ankle, and the left elbow.  There is currently diagnosed degenerative arthritis of the bilateral hand joints with poor grip, osteoarthritis of the bilateral hips, and degenerative disc disease of the cervical spine.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, the evidence of record does not include a medical opinion linking the Veteran's current arthritis of bilateral hands, bilateral hips, and the cervical spine to his active duty service.

While service treatment records, including the April 1978 service separation examination report, show many complaints of swollen and painful multiple joints, they are silent as to any treatments or diagnoses of any hand, hip, or cervical spine disorder.  Although the Veteran complained of smashed fingers in June 1954, it was noted that x-ray taken at a private hospital at that time was negative.  Service treatment records also contain a notation of blistered fingers, on an unspecified date.  However, on the May 2011 VA examination, the Veteran denied a history of injury to his hands.

Thereafter, post service records also fail to document any complaints of or treatment for any hand, hip, or cervical spine disorder for over 20 years after his discharge from active duty service.  The first post-service evidence of record documenting the Veteran's complaints after military discharge are the April 1999 reserve service treatment reports, in which he complained of bilateral hip pain and decreased grip in the left hand.  This expansive period without complaints or treatment weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In this regard, the Board finds it significant that the Veteran underwent a comprehensive VA examination in September 1978, shortly after military discharge, at which time he complained multiple joint problems involving both knees, both shoulders, the lumbar spine, and the right ankle, but did not mention any condition relating to his hands, hips, or cervical spine.

The only medical opinion of record does not relate the Veteran's currently diagnosed bilateral hand, bilateral hip, and cervical spine arthritis to his military service.  The May 2011 VA examiner opined that the Veteran's currently diagnosed joint and spine conditions are due to age-related degenerative changes and not related to his service.  In support of this opinion, the VA examiner noted that the onset of the symptoms, per the Veteran's reported history, was about 15 to 20 years after service separation.  This opinion was rendered by a medical professional who is competent to offer an opinion in the matter, and who thoroughly reviewed the Veteran's claims file, conducted a clinical examination, and considered the Veteran's lay assertions.

In an August 2012 Informal Hearing Presentation, the Veteran's representative challenged the May 2011 VA examiner's opinion because it lacked discussion of the May 2005 VA examiner's favorable statement that the Veteran's symptoms in the cervical spine "could easily be related to arthritic changes...diagnosed during his service years."  However, the Board in its May 2011 remand found that the March 2005 VA examiner's use of the word "could" concerning the relationship between the noted findings and service was speculative.  See Bloom v. West, 12 Vet. App. 185, 186-67 (1999) (finding that treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition was too speculative).  Further, the March 2005 physician provided no explanation of the basis for such opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, the weight of this medical opinion is diminished because the opinion was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (finding that a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Although the examiner stated that arthritic changes in the cervical spine was diagnosed during his service, a thorough review of the Veteran's service treatment records do not show any complaints, treatments, or diagnoses of any cervical spine condition in service.  For the foregoing reasons, the Board attaches no probative to the March 2005 VA examiner's statement and therefore finds that it was not necessary for the May 2011 VA examiner to discuss the March 2005 VA examiner's statement.

In July 2012, the Veteran submitted a written statement wherein he contends that the May 2011 VA examiner never reviewed his medical records because she stated that his symptoms started 15 to 20 years after his separation from service.  The Veteran stated that the claimed problems started while he was in service, which was obvious in his military medical records.  However, the Board finds that this contention is not accurate.  As noted earlier, while it is true that the Veteran's service treatment records show multiple complaints of various joints, they do not regard the Veteran's hands, hips, or cervical spine; no specific condition was diagnosed with regard to the fingers.  Moreover, the Veteran's July 2012 statement regarding the onset of the symptoms in service is not consistent with his other statements of record.  Specifically, on the May 2011 VA examination, the Veteran reported the onset of pain in his finger joints, bilateral hips, and the cervical spine to be eight to 10 years, 10 to 12 years, and about four years, respectively.  This is more consistent with the medical evidence of record reflecting the Veteran complaints of bilateral hip pain and decreased grip in the left hand starting from April 1999, as well as the March 2004 VA examination showing a diagnosis of trochanteric bursitis of both hip areas, suggestive of early arthritis in the hip joints.  Generally, lay statements regarding symptoms such as joints pain, capable for lay observation, are competent evidence of what he actually observed and was within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that the Veteran's statements as to the onset of the currently diagnosed bilateral hands, bilateral hips, and cervical spine disorders lack credibility as they are internally inconsistent and inconsistent with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

To extent that the Veteran contends that his bilateral hand, bilateral hip and cervical disorders were caused by service, the Board finds that these statements as to medical causation are not competent evidence to establish service connection.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that the question as to the onset and development of arthritis of joints, or its relationship to service, does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his currently diagnosed bilateral hand, bilateral hip and cervical spine disorders were the result of his military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for arthritis of multiple joints other than both knees, both shoulders, the lumbar spine, the right ankle, and the left elbow.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for arthritis of multiple joints other than both knees, both shoulders, the lumbar spine, the right ankle, and the left elbow is denied


REMAND

In May 2011, the Board found that the March 2004 VA examination and the examiner's March 2005 addendum were inadequate and remanded the case for an additional medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  Specifically, the Board noted that the March 2005 VA examiner noted a diagnosis of medial epichondylitis and lateral chondylitis of the left elbow, but provided no nexus opinion concerning this joint.  Specifically, the May 2004 VA examination found that the Veteran had tennis elbow and golfer's elbow symptoms in the left elbow and noted diagnoses of chronic strain of the right elbow; and medial epichondylitis and lateral chondylitis of the left elbow, which would bother him on repetitive use or movements of the wrist and fingers of the left hand.  The record also includes an April 1999 reserve service treatment report noting the Veteran's complaint of left elbow pain.

However, the May 2011 VA examination, which was obtained pursuant to the Board's May 2011 remand, failed to provide the requested opinion concerning the etiology of the left elbow arthritis.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As such, another remand is required to adequately decide the merits of this issue.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his left elbow disorder since May 2010.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file all of the Veteran's VA outpatient treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a supplemental medical opinion, from the VA examiner who conducted the May 2011 examination, if available, to determine the etiology of the Veteran's current left elbow arthritis.  If the May 2011 VA examiner is not available, then the record must be reviewed by another appropriate VA examiner.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  Following a review of the entire claims file and the Veteran's lay statements, the examiner must state whether any currently diagnosed left elbow arthritis related to the Veteran's military service or any incident therein.

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

4.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


